VAN HOOMISSEN, J.,
dissenting.
The issue is whether claimant is entitled to an award for permanent total disability. On de novo review, I would *698affirm the order of the Workers’ Compensation Board. Therefore, I dissent.
No physician has asserted that claimant cannot work or that he is permanently and totally disabled. He does not claim that he suffers from total physical incapacity. In March, 1979, his attending physician, Dr. Chester, indicated that claimant could do sedentary work. Orthopaedic Consultants agreed. In July, 1979, Dr. Chester reported that a return to claimant’s regular work was guarded but that, in claimant’s opinion, he would never work again. I understand that report to mean that it was claimant’s subjective decision not to work, not Dr. Chester’s conclusion that he could not work.1
In August, 1979, a vocational consultant indicated that work in selected jobs was possible, but that there was a “Social Security problem.” In October, 1979, Dr. Chester reported that gainful employment in relatively sedentary work was feasible. In March, 1980, the vocational consultant reported that there were jobs claimant could do but that he refused to try them and that he had “retired” because of Social Security. Dr. Chester essentially agreed with that conclusion.2 In June, 1981, Dr. Chester saw no reason why claimant could not accept employment as a night watchman “assuming this to be a quite sedentary activity. * * *. It could be just the occupation for him. Hopefully he will see it that way, too.”3
The medical evidence does not support a finding that claimant is permanently and totally disabled from physical conditions of less than total incapacity, plus nonmedical conditions, which together result in permanent total disability. See Wilson v. Weyerhaeuser, 30 Or App 403, 409, 567 *699P2d 567 (1977). Neither does the record support a conclusion that any efforts to obtain employment would be futile, or that he is not capable of performing either of the jobs offered to him by his employer. The record does not even come close to showing that it would have been futile for claimant even to try either job. Claimant must comply with ORS 656.206(3).4
Claimant’s employer offered him two jobs, first, as an inserter, and second, as a night watchman. Detailed testimony, as well as a written job description, attest to the sedentary nature of the latter work. He refused even to attempt to perform either job. At best, the evidence is inconclusive as to whether he is capable of performing either job. Under those circumstances, I understand ORS 656.206(3) to mean that claimant must at least try to work.5
I conclude that claimant has retired, is receiving social security and does not wish to jeopardize that income by working. I would therefore agree with the Board that his failure at least to attempt working forecloses a finding of total disability. ORS 656.206(3); Laymon v. SAIF, 65 Or App 146, 670 P2d 211, rev den 296 Or 411 (1984); Shaw v. Portland Laundry/Dry Cleaning, 47 Or App 1041, 615 P2d 1134, rev den 290 Or 157 (1980).
On its facts, this case cannot be distinguished from our decisions in Home Ins. Co. v. Hall, 60 Or App 750, 654 P2d 1167 (1982), rev den 294 Or 536 (1983); and Willamette Poultry Co. v. Wilson, 60 Or App 755, 654 P2d 1154 (1982), rev den 294 Or 569 (1983). In both of those cases, we reversed orders of the Board affirming referees’ findings of permanent total disability.

 Claimant appears to have a strong economic motiviation not to work.


 Dr. Chester’s observation that claimant “has effected a full adjustment to retirement” and that “this is probably the best course of events for him” begs the question. Whether claimant should retire is not the issue. The issue is whether he is entitled to an award for permanent total disability.


 The record indicates that the employer created a new full-time position of night watchman and offered the job to claimant and that the employer was willing to accommodate his disabilities by making adjustments in the manner in which he was expected to perform his duties. For example, he would not be required to climb stairs; he could use the elevator.
This result will discourage employers from making work available to their disabled workers. That is not in anybody’s best interests.


 ORS 656.206(3) provides:
“The worker has the burden of proving permanent total disability status and must establish that the worker is willing to seek regular gainful employment and that the worker has made reasonable efforts to obtain such employment.”


 The Board stated its policy approach in this kind of case: (1) If the evidence affirmatively establishes that the claimant is capable of performing the job, then ORS 656.206(3) forecloses an award for total disability; (2) if the evidence affirmatively establishes that the claimant is not capable of performing the job, then ORS 656.206(3) is irrelevant to an award for total disability; and (3) if, as in this case, the evidence is inconclusive, and the claimant may or may not be capable of performing the job, ORS 656.206(3) requires that the claimant do what is reasonable and try to perform the offered employment. I find no fault with the Board’s policy or with its application in this case.